Citation Nr: 1623230	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected bilateral foot disability, currently evaluated as bilateral plantar fasciitis with a noncompensable disability rating prior to August 16, 2012 and 10 percent  thereafter, with a separate 10 percent disability rating assigned for calcaneal spurs of the bilateral feet, effective November 14, 2014.

2.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for left knee disability (other than patellar tendonitis), including medial compartment arthritis, to include as secondary to service-connected disability.

4.  Entitlement to service connection for internal hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from October 2002 to September 2007, with subsequent service with the Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's claims for entitlement to service connection for left and right knee disabilities and internal hemorrhoids, and granted service connection for bilateral plantar fasciitis, awarding a noncompensable disability rating effective September 22, 2009.  

A hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ), via videoconferencing equipment.  A transcript of the hearing is in the claims file. 

In an October 2014 rating decision, after the Veteran had perfected his appeal seeking service connection for bilateral knee disability to the Board, the RO granted service-connection for left knee patellar tendonitis, awarding a 10 percent evaluation effective September 22, 2009.  While this would typically represent a full grant of the claim seeking entitlement to service connection for a left knee disability, the medical evidence of record demonstrates the presence of an additional left knee disability, medial compartment arthritis, and the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, shortly thereafter, claiming entitlement to service connection for degenerative arthritis of the left knee.  Inasmuch as this demonstrates that the benefits sought on appeal had not been granted in full, the Veteran's appeal seeking service connection for a left knee disability(other than patellar tendonitis), to include medial compartment arthritis, remained in appellate status.  As the Veteran previously submitted a timely-filed Notice of Disagreement (NOD) with the initial denial of service connection, and following the issuance of a Statement of the Case (SOC), submitted a timely-filed VA Form 9 perfecting the appeal, the Board has jurisdiction to consider this issue at present.  

In October 2014, the RO issued a Supplemental Statement of the Case (SSOC) increasing the Veteran's noncompensable initial disability rating for bilateral plantar fasciitis to 10 percent, effective August 16, 2012.  In a May 2015 rating decision, the RO awarded a separate 10 percent disability rating for calcaneal spurs of the bilateral feet, effective November 14, 2014.  As neither action constituted a full grant of the benefits sought, the Veteran's appeal seeking a higher initial disability rating for service-connected bilateral foot disability remains in appellate status for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Bilateral Foot Disability

During the relevant appeal period for the claim seeking a higher initial disability rating for bilateral plantar fasciitis, the Veteran has also been provided with current diagnoses of bilateral calcaneal spurs and pes planus.  At present, the earliest evidence of record documenting the presence of arthritis demonstrated by X-ray imaging is a report of December 2014 VA X-rays of the bilateral feet documenting bilateral heel spurs, described as tiny left plantar calcaneal spur and small right plantar calcaneal spur.  Additional X-rays were performed in March 2015, in connection with a VA examination report, and continued to demonstrate the presence of calcaneal spurs.  The March 2015 examination report dates initial diagnosis of bilateral bone spurs of the feet to 2015, but then includes a March 2015 radiological report that indicates comparison to imaging from December 1, 2009 and stating that plantar and posterior calcaneal spurs are noted which "are slightly more prominent than previous."  Despite a thorough review of the medical evidence of record, the Board has been unable to locate the referenced December 2009 radiographic report.  As such is particularly relevant to the outcome of the Veteran's claim for a higher initial disability rating for service-connected bilateral foot disability, the AOJ must make efforts to locate this report on remand.

II.  Left Knee

During the pendency of the Veteran's appeal seeking service connection for a left knee disability, the Veteran submitted a claim form claiming entitlement to service connection for degenerative arthritis of the knees.  A December 2009 CT of the left knee documented mild degenerative changes at the medial compartment.  

The Veteran was first provided with VA examination of the left knee in May 2010.  He described pain over the patellar tendon beginning in approximately 2005 when he was doing a lot of running on pavement, with diagnosis of patellar tendonitis made at that time.  At the examination, the Veteran described intermittent anterior knee pain that was sharp and throbbing in nature, worse with running.  On physical examination, the Veteran demonstrated tenderness at the insertion of the patellar tendon at the patella, and pain with resisted knee extension over the patellar tendon.  An ultrasound of the left knee was performed and an impression recorded of, "[f]ocal fragmentation and tendinosis at the distal tip of the patella, predominantly medial third of tendon fibers involved at their origin.  Currently no hyperemia to suggest acute injury, appearance consistent with chronic 'Jumpers knee.'"  The examination report also notes that X-rays of the left knee from December 2009 showed no significant degenerative change or joint effusion, and left knee CT imaging from December 2009 showed mild medial compartment degenerative changes and slight calcification present in the proximal portion of the patellar tendon.  The examiner provided an opinion that the Veteran's mild left knee medial compartment arthritis was less likely as not caused by or a result of the patellar tendonitis.  As rationale, the examiner stated that, "no where [sic] in the literature, to my knowledge, does it state that patellar tendonitis can lead to degenerative changes in the medial compartment of the knee.  Furthermore the veteran's pain is specific to the patellar tendon not the medial compartment or joint line." 

The Veteran was provided with another examination of the left knee in September 2014.  The examination report records a diagnosis of patellar tendonitis.  An opinion was rendered that the Veteran's left knee condition is at least as likely as not due to military service, as there is evidence of continuation of his symptoms and treatment.  While it is indicated on the September 2014 report that diagnostic testing demonstrated traumatic arthritis of the bilateral knees, it is not clear whether the opinion stated includes the diagnosis of left knee arthritis as part of the "left knee condition" connected to service.

An additional VA medical opinion is found needed in the present case prior to adjudication of this issue, as a medical opinion has not yet been provided as to whether the Veteran's documented left knee arthritis as likely as not arose during or is related to his military service.  Additionally, a supplemental medical opinion as to the likelihood that the left knee arthritis was caused or aggravated by another service-connected disability is also found warranted, as an opinion as to aggravation has not yet been provided and the May 2010 VA examiner's statement indicates the possibility that his opinion may be based on a deficit in his personal medical knowledge. 

III.  Right Knee

The Veteran has not yet been provided with a VA examination with regard to his claim of entitlement to service connection for a right knee disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Here, the October 2014 VA examination report documents a finding of bilateral arthritis of the knees on imaging studies, demonstrating the presence of a current right knee disability.  At the March 2016 Board hearing, the Veteran testified that the significant rigors and duties of his service, including banging his knees on a lot of materials on the ship, going up and down lateral wales 15-30 times per day, completing a lot of physical training for duty as military police, and jumping out of the back of high trucks in Kuwait, led to his right knee condition.  The Veteran's service treatment records (STRs) include a May 2006 adult preventative and chronic care flowsheet recording his report of "bad knees" and a February 2005 STR notes genu valgum (knock knees) observed on physical examination.  This evidence, when considered along with the Veteran's testimony that he was told while at Lackland AFB that by trying to alleviate weight from his feet, he was causing problems with his knees, is found to meet the low threshold required to trigger VA's duty to assist by providing a VA examination and medical opinion.  

IV.  Hemorrhoids

The Veteran was provided with VA examination and medical opinion regarding his claim for service connection for hemorrhoids in September 2014.  The VA examiner acknowledged that the Veteran was diagnosed with hemorrhoids in 2003, and underwent a hemorrhoidectomy that year with good results.  The Veteran reported being symptom free for seven years, but then having to go to the emergency room in June 2010 for rectal pain, where he was diagnosed with hemorrhoids.  The VA examiner stated, however, that while the report from the June 2010 emergency room visit includes a diagnosis of hemorrhoids, there is no indication that hemorrhoids were actually present on physical examination.  The VA examiner indicated that although the Veteran reported that beginning in April 2014, he suffers from occasional rectal burning and itching from his hemorrhoids, having been prescribed ProctoFoam cream as treatment, examination of the rectal/anal area was normal at the time of the September 2014 VA examination, and showed no evidence of external hemorrhoids, anal fissures, or other abnormalities.  He further stated that the recurrence rate of hemorrhoids after a hemorrhoidectomy is only about five percent.  The VA examination report notes that lab testing was performed, but that imaging studies or other diagnostic procedures were not performed.  The examiner concluded that there was no currently available evidence to support the Veteran's claim of hemorrhoids.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran's STRs document a diagnosis of mild internal hemorrhoid in March 2003.  The June 2010 treatment records relating to the emergency room visit state that the Veteran complained of hemorrhage from hemorrhoids and was initially placed on aerosol hydrocodone and sitz baths and was awaiting surgical consultation.  A diagnosis of hemorrhoids was provided at that time, and these were again diagnosed at the Toledo Community Based Outpatient Clinic in April 2014.  Given that the Veteran was noted to have mild internal hemorrhoids during service, it is not a bar to the success of his claim that examination failed to demonstrate the presence of external hemorrhoids.  On remand, a supplemental medical opinion should be sought on the question of whether the Veteran has had a chronic hemorrhoid disability at any point during the appeal period, and if so, whether it is etiologically related to his mild internal hemorrhoids diagnosed during his period of active military service.

As the Board is remanding a number of issues for further development, on remand, the AOJ should take action to ensure that the Veteran's updated VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to locate and obtain the December 1, 2009 report of radiographic imaging of the feet, referenced in the March 2015 VA examination report.  The AOJ should check whether the radiographic report is contained within any relevant accessible electronic records system, such as VistaImaging, and if found, associate the report with the Veteran's VA claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain any and all of the Veteran's VA treatment records from August 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with appropriate medical expertise for opinions on the nature and etiology of the Veteran's bilateral knee disabilities, to include whether such are etiologically related to active military service or to other service-connected disability or disabilities.  The examiner should further conduct all indicated studies, including range of motion studies using a goniometer, to ascertain the current severity and manifestations of the Veteran's knee disabilities, and all findings must be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for all left, right, and/or bilateral knee disability(ies) present at any point during the relevant appeal period (September 2009 to present).  The examiner is advised that the Veteran has previously been provided with diagnoses of medial compartment arthritis and patellar tendonitis of the left knee, and the September 2014 VA examination report included a finding of bilateral traumatic or degenerative arthritis of the knees, shown on imaging studies. 

b.  For each and every diagnosis provided in response to part "a" (other than left knee patellar tendonitis, which has previously been awarded service connection), state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability arose during or is otherwise related to the Veteran's active military service (October 2002 to September 2007).

The examiner's attention is directed to the Veteran's testimony at the Board hearing that the significant rigors and duties of service, including frequently banging his knees on materials on the ship, going up and down lateral wales 15-30 times per day, completing significant physical training for duty as military police, and repeatedly jumping out of the back of high trucks in Kuwait, led to his knee conditions.  The examiner is further to consider STRs including a May 2006 adult preventative and chronic care flowsheet recording the Veteran's report of having "bad knees" and a February 2005 note recording genu valgum (knock knees) observed on physical examination.  Finally, the examiner's attention is also directed to a March 2012 physical therapy note indicating the start of right knee pain after jumping out of his truck in February 2012, with noted inability to flex the right knee.

c.  For each knee diagnosis provided in response to part "a" (other than left knee patellar tendonitis), state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is caused by the Veteran's service-connected left knee patellar tendonitis and/or bilateral foot disabilities (plantar fasciitis, and calcaneal spurs), and/or pes planus.

d.  For each knee diagnosis provided in response to part "a" (other than left knee patellar tendonitis), provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected left knee patellar tendonitis and/or bilateral foot disabilities (plantar fasciitis, and calcaneal spurs), and/or pes planus.

* If it is determined that any left or right knee disability has been aggravated by one or more of the service-connected disabilities, or pes planus, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. the approximate level of knee disability that would exist if it underwent its own natural progression). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, in contrast to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, refer the Veteran's claims file to a VA examiner with sufficient medical expertise for a supplemental medical opinion regarding the etiology of the Veteran's hemorrhoid disorder.  The reviewing physician must be given full access to the Veteran's complete VA claims file and electronic records, and must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after consideration of the file, the reviewing physician determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

After a thorough review of the file, to include the Veteran's lay statements, the reviewing physician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hemorrhoid disorder arose during or is otherwise etiologically related to his active military service.  

In responding to the above inquiry, the reviewer is asked to discuss the likelihood that the Veteran's current hemorrhoids, diagnosed in June 2010 following private emergency care for rectal bleeding and with a reported flare-up of rectal itching/burning in April 2014, represent a recurrence or are otherwise related to his "mild internal hemorrhoid" diagnosis in a March 2003 STR, with subsequent hemorrhoidectomy, also in 2003. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  A "current" hemorrhoid disorder should be understood to mean a chronic hemorrhoid disorder present at any time during the relevant appeal period (September 2009 to present).  

The reviewing physician must include the rationale for any and all opinions expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims for entitlement to service connection for right and left knee disabilities, to include medial compartment arthritis, including as secondary to service-connected disability, entitlement to service connection for internal hemorrhoids, and entitlement to a higher initial disability rating for service-connected bilateral foot disabilities in light of the expanded record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

	(CONTINUED ON NEXT PAGE)






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




